Citation Nr: 0902429	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to the service-connected left knee 
disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

By an April 2006 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disability on a direct basis.  The veteran filed a notice of 
disagreement (NOD) in May 2006, and a statement of the case 
(SOC) was issued in July 2006.  In September 2006, the 
veteran filed a timely substantive appeal.  

In April 2007, the veteran's appeal was certified to the 
Board.  In January 2009, the Board received a letter from the 
veteran in which he stated that the letter was to serve as 
notice of his wish to "withdraw [his] present appeal before 
the Board regarding [his] claim for disability for back 
disorder."  However, in the same letter, the veteran noted 
that he wished to have "the claim being presently deferred 
(sic), aggravating secondary condition back disability (sic), 
be resolved with the new information currently in [his] 
medical file."  

Upon a review of the veteran's letter received in January 
2009, the Board notes that although it can be construed as a 
withdrawal of the claim for service connection for a low back 
disability on a direct basis, it is also apparent that the 
veteran raised an alternative theory: entitlement to service 
connection for a low back disability on a secondary basis.  
See 38 C.F.R. § 3.310.  In this regard, the Board notes that 
in the veteran's September 2006 substantive appeal, in 
addition to reporting that he had injured his low back at the 
same time he injured his left knee during service, he also 
noted that he had been told that his low back disability was 
caused by his service-connected left knee disability.  The 
Court of Appeals for Veterans Claims has held that separate 
theories in support of a claim for a particular disability 
are to be adjudicated as one claim.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham 
v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  However, 
the RO has not addressed the theory of service connection for 
a low back disability secondary to a service-connected left 
knee disability, to include providing notice of what evidence 
and information is needed to substantiate this theory of the 
claim.  See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2008).  

As to the question of withdrawal of the appeal for service 
connection for a low back disability on a direct basis, in 
addition to the fact that the two theories in question 
pertain to the same benefit for the same disability, the 
Board notes that in the January 2009 letter, the veteran 
referred to "new" evidence in his claims file that supports 
direct service connection.  It is apparent that the veteran 
was referring to a private medical statement that he had 
submitted in December 2006 from a Dr. I. Clark Labrum, 
identified by letterhead as a chiropractic orthopedist.  In 
this private medical statement, Dr. Labrum linked the 
veteran's current low back disability, diagnosed as marked 
disk space narrowing at the L4-5 and L5-S1, to his claimed 
in-service low back injury.  In that incident, it was noted 
that the veteran jumped off a 12-foot cliff with his injured 
buddy on his back and felt instant pain in his low back upon 
landing.  Given that this statement supports the veteran's 
claim for service connection for a low back disability on a 
direct basis, the RO should consider both theories for 
service connection after completing the development noted 
below.       

Accordingly, the case is REMANDED to the AMC or RO via the 
AMC for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claim for 
service connection for a low back 
disability, as secondary to the service-
connected left knee disability.  (Emphasis 
added.)  The AMC/RO must (a) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim for secondary 
service connection; (b) inform the 
claimant about the information and 
evidence that VA will seek to provide; and 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  

The AMC/RO must also notify the veteran 
and his representative of the amendment to 
38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice- connected disorder by service-
connected disability. See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  After undertaking any additional 
development deemed necessary, the AMC/RO 
must adjudicate the veteran's claim of 
entitlement to service connection for a 
low back disability on direct and 
secondary bases with consideration of all 
of the relevant evidence and the 
applicable law and regulations, to include 
38 C.F.R. § 3.310 and Allen, supra.  

3.  If the claim remains denied, the RO 
must provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to his Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

